Citation Nr: 1030418	
Decision Date: 08/13/10    Archive Date: 08/24/10

DOCKET NO.  09-10 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, 
Utah


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her son-in-law, B.M.




ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran had active service from June 1959 to July 1980; he 
passed away in May 2008.  The appellant is the Veteran's 
surviving spouse.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, 
Utah.  In that decision, the RO denied the appellant's claim of 
service connection for the cause of the Veteran's death.

In October 2009, the appellant and her son-in-law testified at a 
personal hearing before the undersigned Veterans Law Judge 
sitting at the RO.  A transcript of the testimony is associated 
with the claims file.

The case was initially before the Board in April 2010.  At that 
time, the Board requested an independent medical expert opinion 
as to whether the Veteran's cause of death was related to injury 
or disease incurred in or aggravated by service.  In May 2010, a 
staff cardiologist from a VA medical center provided a response 
to the Board's inquiry.  

During the pendency of the appeal, on October 13, 2009, in 
accordance with authority provided in 38 U.S.C. § 1116, the 
Secretary of Veterans Affairs announced his decision to establish 
presumptions of service connection, based upon exposure to 
herbicides within the Republic of Vietnam during the Vietnam era, 
for three new conditions: ischemic heart disease, Parkinson's 
disease, and B cell leukemias.  As required by 38 U.S.C. § 1116, 
VA will issue regulations through notice and comment rule-making 
procedures to establish the new presumptions of service 
connection for those diseases.  Those regulations will take 
effect on that date that a final rule is published in the Federal 
Register.  Until that time, VA does not have authority to 
establish service connection and award benefits based upon the 
planned new presumptions.  On November 20, 2009, the Secretary of 
Veterans Affairs directed the Board to stay action on all claims 
for service connection that cannot be granted under current law 
but that potentially may be granted based on the planned new 
presumptions of service connection for ischemic heart disease, 
Parkinson's disease, and B cell leukemias based upon exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era.  As this appeal may be affected by these new presumptions, 
namely that ischemic heart disease may be related to the cause of 
the Veteran's death given that his cause of death was heart 
attack due to coronary artery disease, the Board must consider 
staying action on this matter in accordance with the Secretary's 
stay.  However, the appellant has requested that the Board remand 
the matter back to the agency of original jurisdiction (AOJ) for 
consideration of newly submitted evidence.  In light of this 
request, the matter is being returned to the AOJ.  There is no 
prejudice to the appellant in proceeding with a remand at this 
time.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.

	(CONTINUED ON NEXT PAGE)








REMAND

After the case was certified to the Board, the appellant 
submitted additional evidence pertinent to the claim of 
entitlement to service connection for the cause of the Veteran's 
death.  Because pertinent evidence was submitted directly to the 
Board after the appeal had been certified, the RO has not yet 
considered this evidence.  Under the provisions of 38 C.F.R. § 
20.1304(c), pertinent evidence submitted on appeal must be 
initially reviewed by the AOJ unless a valid waiver of 
consideration has been received.  In a June 2010 statement, the 
appellant specifically requested that the case be remanded to the 
AOJ for review of the newly submitted evidence.  As such, no such 
waiver was received in the instant case.  Accordingly, to accord 
due process to the appellant, this matter requires remand.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003); see also Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Accordingly, the case is REMANDED for the following action:

After completion of any additional 
development deemed appropriate, the case 
should again be reviewed by the AOJ to 
include the additional evidence submitted in 
June 2010, as well as any additional evidence 
received subsequent to this remand.  If the 
benefit sought on appeal is not granted, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case, and be afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


